Citation Nr: 0019364	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hearing loss and 
tinnitus on a direct basis or, in the alternative, as 
secondary to a service-connected cerebral concussion.

2. Entitlement to service connection for glaucoma and 
cataracts on a direct basis or, in the alternative, as 
secondary to the service-connected cerebral concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1945 to 
December 1948.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1. The appellant has not submitted competent medical evidence 
demonstrating that his hearing loss, tinnitus, glaucoma or 
cataracts are related to service.

2. The appellant has not submitted competent medical evidence 
linking his hearing loss, tinnitus, glaucoma or cataracts 
with his service-connected cerebral concussion.


CONCLUSION OF LAW

The claims of entitlement to service connection for hearing 
loss, tinnitus, glaucoma and cataracts are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for hearing loss, tinnitus, glaucoma 
and cataracts.  The veteran has made claims for service 
connection for these disorders on a direct basis and, in the 
alternative, as secondary to his service-connected cerebral 
concussion.  Rating decisions of record confirm that the 
veteran has been service connected for a cerebral concussion 
since 1958.  The Board will address each claim on both bases.  
A veteran who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
his claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Additionally, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a) (1999).  A claim for secondary service 
connection, like all claims, must be well grounded.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  In a case such as 
this, where the determinative issue involves a question of 
medical causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for VA to find the claim well grounded.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

1. Hearing loss and tinnitus

The veteran's service medical records are negative for any 
treatment or diagnoses of hearing loss or tinnitus.  A post-
service January 1987 VA examination showed bilateral 
sensorineural hearing loss.  In addition, medical records 
dated in 1989 document his reported history of decreased 
hearing loss since 1966.  Evidence of record also indicates 
that the veteran was diagnosed with moderate to severe 
hearing loss in October 1996 at the Houston VAMC.  He 
currently uses hearing aids to compensate for this disorder.  
The veteran also complains of tinnitus.  However, no examiner 
has offered an opinion concerning the etiology of the 
veteran's hearing loss or tinnitus.  Indeed, the evidence of 
record does not link either the veteran's hearing loss or 
tinnitus to his period of active duty or to his service-
connected cerebral concussion.

Beyond the veteran's assertions, there is no evidence of 
record linking the hearing disorder to the veteran's period 
of active military service.  The veteran's assertions are 
insufficient to satisfy the nexus requirement because the 
veteran is a layperson with no medical training or expertise 
to determine medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  As the veteran has not 
submitted competent medical evidence of a nexus between his 
hearing disorder/tinnitus and his period of active service or 
his service-connected cerebral concussion, his claim must be 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.  

2. Glaucoma and Cataracts

The veteran's service medical records are negative for any 
complaints or diagnoses of glaucoma or cataracts.  Medical 
evidence of record indicates that the veteran was diagnosed 
with glaucoma and cataracts in 1996.  The record does not, 
however, demonstrate a relationship between the veteran's 
glaucoma or cataracts and service or his service-connected 
cerebral concussion.  Specifically, medical records from the 
Houston VAMC and Beaumont Clinic, spanning the years from 
1996 to 1998, do not reflect any opinion as to the etiology 
of either disorder.  The veteran has not reported that there 
are outstanding records that demonstrate a connection between 
either his glaucoma or cataracts and his service-connected 
cerebral concussion.

As stated above, the veteran's assertions are insufficient to 
satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu, 2 Vet. App. at 494-95.  As the 
veteran has not submitted competent medical evidence of a 
nexus between his glaucoma or cataracts and his period of 
active service or his service-connected cerebral concussion, 
his claim must be denied as not well grounded.  Epps, 126 
F.3d at 1467-68.  Because the veteran has failed to meet his 
initial burden of submitting evidence of well grounded claims 
for service connection, VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Furthermore, 
the Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded.  As such, there is no additional duty on 
the part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Well grounded claims having not been submitted, service 
connection for hearing loss, tinnitus and for 
glaucoma/cataracts on either a direct or secondary basis to 
the service-connected cerebral concussion is denied.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

